NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10143

                Plaintiff-Appellee,             D.C. No. 3:19-cr-00016-EMC-1

 v.
                                                MEMORANDUM*
THOMAS RAMM,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Thomas Ramm appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Ramm challenges the district court’s conclusion that he did not demonstrate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
extraordinary and compelling reasons warranting his release. The district court did

not abuse its discretion. See United States v. Aruda, 993 F.3d 797, 799 (9th Cir.

2021). The district court’s decision to deny compassionate release based on the

availability of a COVID-19 vaccine and Ramm’s decision to forgo a continuance

of his self-surrender date was not illogical, implausible, or without support in the

record. See United States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018).

      We do not reach the parties’ arguments regarding whether compassionate

release is warranted under the 18 U.S.C. § 3553(a) factors because the district

court, having found that there were no extraordinary and compelling reasons for

release, did not address the § 3553(a) factors. See United States v. Keller, 2 F.4th

1278, 1284 (9th Cir. 2021) (a district court may deny a compassionate release

motion on the sole ground that the defendant did not show an “extraordinary and

compelling” reason for release).

      AFFIRMED.




                                          2                                    21-10143